Citation Nr: 1706482	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-22 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1. Entitlement to service connection for a skin disability as due to herbicide exposure, for substitution purposes.

2. Entitlement to service connection for a kidney disability as due to herbicide exposure or as due to blunt force trauma, for substitution purposes.


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from January 1962 to June 1977. The Veteran died in October 2013, and the appellant is the Veteran's surviving spouse and has been accepted as a substitute in this case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In order to clarify the procedural history of this case, the Board notes that in November 2008, July 2009 and December 2009, the Veteran filed claims for entitlement to service connection for a skin disability and a kidney disability. He also filed additional service connection claims. The July 2009 rating decision denied, among others, service connection for the skin disability. The Veteran filed a timely notice of disagreement (NOD) in July 2009. The RO issued a statement of the case (SOC) in May 2012 relevant to the issues listed in his NOD. The April 2010 rating decision denied the Veteran's service connection claim relevant to the kidney disability. The Veteran filed a timely NOD in September 2010. The RO issued an SOC in May 2012. In July 2012, the Veteran submitted a substantive appeal and limited his appeal to the kidney, and skin disabilities. Veteran subsequently passed away in October 2013.

The appellant was accepted as a proper substitute in November 2015. 

In June 2016 the Board remanded this claim so that an appropriate professional could provide an opinion determining the nature and etiology of the Veteran's skin and kidney disabilities. Unfortunately, as will be explained in further detail below, the June 2016 remand directives were not substantially complied with and further remand is necessary. Stegall v. West, 11 Vet. App. 268 (1998)
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that additional development of this claim is warranted. In June 2016 the Board remanded this claim in order for an appropriate professional to provide an opinion determining the nature and etiology of the Veteran's skin and kidney disabilities. Specifically, the Board asked the examiner to address the relationship, if any, between the herbicides and skin.  Furthermore, the examiner needed to address the relationship, if any, between the kidney disability and the blunt force trauma. 

Such an opinion was obtained in June 2016. In a June 2016 Disability Benefits Questionnaire (DBQ) and medical opinion, the examiner stated that the Veteran's kidney disability and skin disability are less likely as not (a 50 percent or lesser probability) due to his service, to include as a result of herbicide exposure (including Agent Orange). The practitioner noted that a review of the medical records has not shown manifestations sufficient to identify a chronic kidney disability and chronic skin conditions in service, nor sufficient observation to establish chronicity during military service nor proximate to military service. June 2016 C&P Exam. 

Furthermore, the examiner noted that neither disability was among those listed in 3.309(e) as presumptively associated with herbicide exposure. However, the examiner failed to address any direct relationship between the herbicides, the skin, and the kidney. Moreover, the examiner merely relies on the lack of in-service treatment for a kidney injury and the opinion fails to reflect consideration of the Veteran's competent lay statements concerning his blunt force trauma. The Board notes if a veteran is not entitled to presumptive service connection for a disability as due to herbicide exposure, service connection on a direct basis also must be considered.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

Additionally, because the June 2016 failed to address whether the Veteran's kidney disability is related to or caused by blunt force trauma, an addendum opinion should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Please return the file to the June 2016 VA examiner that issued the previous medical opinion. After review, the examiner should provide an addendum addressing the following questions: 

(a) With regard to any diagnosed skin or kidney disability, is it at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include his presumed exposure to herbicides while in service in the Republic of Vietnam? 

The Board stresses that although the Veteran's diagnosed disabilities are not among those listed in 38 C.F.R. 3.309(e) the examiner must nevertheless address the medical relationship, if any, between the Veteran's diagnosed disabilities and exposure to herbicides.

(b) With regard to any diagnosed kidney disability, is it at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's military service, to include his reports of blunt force trauma?  

	2. Readjudicate the claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

